Case 1:20-cv-00330-JMS-RT Document 22 Filed 08/10/20 Page 1 of 4   PageID #: 77




 PAUL S. AOKI           1286            CLARE E. CONNORS 7936
 Acting Corporation Counsel             Attorney General of Hawaii

 ROBERT M. KOHN          6291           CARON M. INAGAKI 3835
 NICOLETTE WINTER 9588                  KENDALL J. MOSER 6515
 Deputies Corporation Counsel           Deputy Attorneys General
 City and County of Honolulu            Department of the Attorney General,
 530 S. King Street, Room 110           State of Hawaii
 Honolulu, Hawai‘i 96813                425 Queen Street
 Telephone: (808) 768-5129, 5234        Honolulu, Hawaii 96813
 Facsimile: (808) 768-5105              Telephone: (808) 586-1494
 Email: robert.kohn@honolulu.gov,       Facsimile: (808) 586-1369
 nwinter@honolulu.gov                   Email:
                                        Caron.M.Inagaki@hawaii.gov,
 Attorneys for Defendant                Kendall.J.Moser@hawaii.gov,
 CITY AND COUNTY OF
 HONOLULU                               Attorneys for Defendants
                                        CLARE E. CONNORS
                                        and AL CUMMINGS
 ALAN ALEXANDER BECK 9145
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 Telephone: (619) 905-9105
 Email: Alan.alexander.beck@gmail.com

 Attorney for Plaintiff
 ALANOA NICKEL
Case 1:20-cv-00330-JMS-RT Document 22 Filed 08/10/20 Page 2 of 4             PageID #: 78




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

 ALANOA NICKEL,                                   Civil No. 20-00330 JMS-RT

               Plaintiff,                         STIPULATION AND ORDER
      vs.
 CLARE E. CONNORS, in her Official
 Capacity as the Attorney General of the
 State of Hawaii and AL CUMMINGS in
 his Official Capacity as the State Sheriff
 Division Administrator; and CITY AND             TRIAL: None.
 COUNTY OF HONOLULU,

                      Defendants.


                             STIPULATION AND ORDER

       On July 27, 2020, Plaintiff Alanoa Nickel filed a complaint alleging that he is

 a resident of the State of Hawaii and wants to apply for a permit to acquire a firearm.

 He further alleges that he meets all of the eligibility requirements under Hawaii law

 except for the United States citizenship requirement in Hawaii Revised Statutes

 § 134-2(d). Nickel was born in American Samoa and is a U.S. national but not a U.S.

 citizen. The complaint points to this Court’s ruling in Fotoudis v. City & County of

 Honolulu, 54 F. Supp. 3d 1136 (D. Haw. 2014), whereby § 134-2(d) was

 permanently enjoined as applied to permanent resident aliens, with the Court

 concluding:



                                              2
Case 1:20-cv-00330-JMS-RT Document 22 Filed 08/10/20 Page 3 of 4              PageID #: 79




       Defendants and/or their officers, agents, servants, employees, and all
       persons in active concert or participation with them who receive actual
       notice of this injunction, are enjoined from precluding lawful permanent
       resident aliens residing in the State of Hawaii from applying for a
       permit to acquire firearms as set forth in HRS § 134-2(d).

 Id. at 1145.

       The parties agree that the permanent injunction and ruling in Fotoudis should

 be extended so as to apply equally in this case.

       Therefore, it is stipulated that HRS § 134-2(d)’s citizenship requirement be

 permanently enjoined as it applies to non-citizen United States nationals.

       DATED: Honolulu, Hawai‘i, August 10, 2020.

                                         PAUL S. AOKI
                                         Acting Corporation Counsel

                                         By /s/ Robert M. Kohn
                                           ROBERT M. KOHN
                                           NICOLETTE WINTER
                                           Deputies Corporation Counsel

                                            Attorneys for Defendants
                                            CITY AND COUNTY OF HONOLULU


                                         /s/ Alan Alexander Beck
                                         ALAN ALEXANDER BECK

                                         Attorney for Plaintiff
                                         ALANOA NICKEL



 Nickel v. Connors, et al.; Civil No. 20-00330 JMS-RT; Stipulation and Order

                                            3
Case 1:20-cv-00330-JMS-RT Document 22 Filed 08/10/20 Page 4 of 4       PageID #: 80




                                      /s/ Kendall Moser
                                      CARON M. INAGAKI, ESQ.
                                      KENDALL MOSER, ESQ.
                                      Deputy Attorneys General

                                      Attorneys for CLARE E. CONNORS
                                      and AL CUMMINGS

       IT IS APPROVED AND SO ORDERED

       DATED: Honolulu, Hawaii, August 10, 2020.




                                  /s/ J. Michael Seabright
                                 J. Michael Seabright
                                 Chief United States District Judge




 Nickel v. Connors, et al.; Civil No. 20-00330 JMS-RT; Stipulation and Order

                                         4
